Plaintiff in error, Charley Crisp, was convicted in the district court of Grady county on a charge that he did take and steal five automobile casings and inner tubes of the value of $75, the property of the Gilkey-Jarboe Hardware Company, and in accordance with the verdict of the jury he was sentenced to be confined in the penitentiary at Granite for a term of two years. On November 17, 1919, judgment was rendered. On May 13, 1920, an appeal therefrom was perfected by filing in this court a petition in error with case-made. On May 26, 1920, counsel for plaintiff in error filed a motion to dismiss the appeal for the reason "that plaintiff in error no longer desires to prosecute the same and has begun to serve his sentence therein." The motion to dismiss is sustained, and the cause is remanded to the lower court.